The opinion of the court was delivered by
Harvey, J.:
This is an original proceeding in quo warranto, urn der R. S. 60-1609 et seq., to oust J. P. King from the office of mayor of the city of Galena, a city of the second class, with a population of more than 5,000, operating under the mayor and council form of government. There were sixteen specific charges of willful misconduct in office and willful neglect to perform the duties enjoined upon him by the laws of the state. These charges were controverted by an answer. The court appointed Hon. T. E. Railsbaclc, of Kansas City, as commissioner to hear the evidence and to make findings of fact and conclusions of law and report the same to this court. That has been done. The findings of the commissioner are that the defendant did not willfully misconduct himself in office, and that he did not willfully neglect to perform any duties imposed upon him by statute, as specified in the charges against him. The state has taken exception to these findings. The evidence has been abstracted and the case has been briefed and argued. The report of the commissioner is exceptionally thorough and well prepared. The evidence is voluminous. We have carefully examined all of it, and have considered all arguments made by counsel in their briefs. It would serve no *684useful purpose to set out the specific charges, the evidence pertaining thereto, and the holdings of the commissioner thereon. It is sufficient to say that we are well satisfied with the findings of the commissioner upon the evidence, and we adopt them as the findings of the court. There was a strife, or controversy, with reference to the conduct of the city business between the mayor and some of the members of the council, and some conduct indulged in which is not creditable to the parties; but considering the evidence as a whole there is nothing in it to justify the assertion that the mayor willfully misconducted himself in office, or willfully neglected to perform the duties imposed upon him by law, as those terms have been previously discussed and defined by the decisions of this court. (State, ex rel., v. Foley, 107 Kan. 608, 193 Pac. 361; State, ex rel., v. Wilson, 108 Kan. 641, 196 Pac. 758; State, ex rel., v. Corwine, 113 Kan. 192, 213 Pac. 658; State, ex rel., v. Richardson, 117 Kan. 738, 232 Pac. 875; State, ex rel., v. Darnall, 123 Kan. 643, 256 Pac. 974.)
Judgment will be entered for defendant. It is so ordered.